Citation Nr: 1341853	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for prurigo nodularis, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from March 1966 to March 1969 with additional periods of active duty for training (ADT) and inactive duty for training (IDT) as a member of the Army National Guard from September 1981 to October 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was brought before the Board in January 2012, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran was scheduled to testify before the Board at a December 2008 hearing, for which he failed to appear.  As he did not show good cause for failing to appear for his scheduled hearing, the Board denied a motion to reschedule.  Therefore, the Board will proceed to adjudicate the instant claims.  See 38 C.F.R. § 20.704 (2013).


FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic disability manifested by headaches at any point during the appeal period.

2. Prurigo nodularis was not manifested in active service and is not otherwise etiologically related to a period of active service, to include herbicide exposure.

3. Prurigo nodularis did not have its onset in nor was it aggravated by any period of ADT and is not otherwise etiologically related to a period of ADT via incurrence or aggravation.


CONCLUSIONS OF LAW

1. Chronic headaches were not incurred in or aggravated by a period of active duty or ADT.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2. Prurigo nodularis was not incurred in or aggravated by a period of active duty or ADT.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a notice letter in October 2006 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained, as have Social Security Administration (SSA) disability records.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examination for his claimed headaches in February 2012.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  This examination is adequate for the purpose of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the Veteran's claim for prurigo nodularis, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no evidence in the record, other than the Veteran's own lay statements, that he suffers from a skin disability that is etiologically related to his active service or ADT.  As he is not competent to provide medical evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disability and his active service or ADT.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

Finally, as noted above, the instant claim was previously remanded by the Board in January 2012.  Specifically, the Board instructed that additional efforts be made to verify the Veteran's periods of ADT/IDT and to provide him a VA examination with respect to his claimed headaches.  The ordered development having been completed, the Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claims may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Further, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran's claimed disabilities are not listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply in the instant case.

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

For the sake of clarity, the Board will consider the Veteran's claims and theories of entitlement separately below.




I. Headaches

The Veteran maintains he suffers from headaches as directly related to his period of active service or a period of ADT.  Specifically, he asserts he suffered a head injury after falling off a truck while unloading supplies though, given the inconsistency in the Veteran's statements, it is unclear whether he asserts such an injury occurred during a period of active service or ADT.  

After reviewing the record in its entirety, the Board notes that, while the record supports the Veteran's assertion of occasional headaches, the preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with a chronic headache disability.

Significantly, the Board observes a February 2012 VA examination specifically finds the record does not support a finding of chronic headaches.  The VA examiner noted the Veteran's headaches are tension type, occur once every three months, and last approximately 15 minutes each, brought on by being scared and are not typical post-traumatic headaches.  There is no nausea/vomiting or light/sound sensitivity.

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board acknowledges that the Veteran himself has claimed that he suffers from a headache disability that is etiologically related to his active service and/or ADT.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions alone cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for headaches, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II. Prurigo Nodularis

The Veteran claims service connection for a skin disorder, diagnosed as prurigo nodularis, as directly related to his period of active service.  Specifically, he contends this condition is due to in-service exposure to herbicides.  Alternately, the record raises the issue of whether service connection may be warranted based on his service with the Army National Guard.

Active Service

While the evidence reveals that the Veteran currently suffers from a chronic skin condition, diagnosed as prurigo nodularis, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records pertaining to his period of active duty service are absent treatment for, or a diagnosis of, a skin condition, other than a notation in March 1968 of "no more warts."  Furthermore, the Board notes that, upon separation from active service, the Veteran himself denied a history of skin diseases.  See January 1969 Report of Medical History.  Finally, a January 1969 Report of Medical Examination notes a normal clinical evaluation of the skin.  No diagnosis of a skin condition was noted upon service separation.  As such, the Board finds the Veteran did not suffer from a chronic skin disorder in active service.

Furthermore, the Board notes there is no evidence that the Veteran was diagnosed with prurigo nodularis until approximately April 1988, a period of nearly 20 years following separation from active service.  While at the time the Veteran claimed a 20+ year history of the condition, the Board notes these complaints are inconsistent with the medical evidence of record.  For example, an October 1985 Report of Medical History again shows the Veteran himself denied a prior history of skin diseases at that time.  Therefore, although the Veteran is competent to report symptoms of a skin condition, the Board finds the Veteran's statements in 1988 regarding a lengthy history of a skin condition are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

As the Veteran was not diagnosed with prurigo nodularis until approximately 1988, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his currently diagnosed prurigo nodularis is etiologically related to his active service.  The Veteran has produced no competent medical opinion in support of his claim.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is also probative evidence against the claim for direct service connection.  

The Board acknowledges that the Veteran himself has claimed that he suffers from a skin disorder that is etiologically related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., skin lesions or a rash; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis.  See Davidson, 581 F.3d 1313.  Consequently, the Veteran's lay assertions alone cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As a final note, the Board has considered the Veteran's assertion that his current skin disorder is due to in-service exposure to herbicides.  Without addressing whether the Veteran was exposed to herbicides during his period of active service, the Board notes that service connection is not warranted for his currently diagnosed prurigo nodularis on a presumptive basis.  See 38 C.F.R. § 3.309(e).  Therefore, competent medical evidence linking the Veteran's current disability to such asserted exposure is required to establish service connection.  As discussed above, such medical evidence has not been submitted.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for prurigo nodularis as related to the Veteran's period of active service from March 1966 to March 1969, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

National Guard/ADT

The evidence of record suggests the Veteran was diagnosed with prurigo nodularis while a member of the Arkansas National Guard.  Initially, the Board notes that even though the Veteran has an initial period of active duty service which qualifies him for status as a "Veteran" for the purposes of VA benefits; this aspect of the current claim is based on a later period of active duty for training.  Thus, applicable statutory presumptions are different.

The Board again notes that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ADT, or from an injury (but not disease) incurred or aggravated while performing IDT.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  In order to establish aggravation of a preexisting condition during a period of ADT or IDT, the claimant bears the burden of showing both: (1) that he experienced a permanent increase in disability during his period of ADT or IDT; and (2) that such permanent increase was beyond the natural progress of that disability.  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

Initially, the Board observes the first medical diagnosis of record of prurigo nodularis is April 21, 1988.  National Guard records show the Veteran was not serving on a period of ADT during this time.  The Veteran has submitted no competent medical evidence to suggest that his current disability first manifest during a period of ADT.  

With respect to aggravation, the Board finds the Veteran has not met his burden of proof.  In this regard, the Veteran has submitted no medical evidence, nor has he asserted, that his prurigo nodularis underwent a permanent increase in severity during a period of ADT.  

In sum, the Board finds the preponderance of the evidence is against a finding that the Veteran's current skin disorder, diagnosed as prurigo nodularis, is in any way a result of disease or injury incurred or aggravated while performing ADT.  In this regard, while the Veteran was diagnosed with the condition in April 1988, records show he was not serving a period of ADT at the time.  Finally, the Veteran has not produced any competent medical evidence or opinion establishing that his preexisting skin disorder permanently increased in severity during a period of ADT, therefore not meeting his burden of proof established by Donnellan, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for prurigo nodularis based on ADT service in the National Guard, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for headaches is denied.

Service connection for prurigo nodularis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


